Elliott, J.
The appellant’s complaint seeks the recovery *563of land, and claims that he owns it in fee. The cross complaint of the appellee, in one paragraph, at least, asserts that she is the owner in fee, and prays that her title may be quieted.
A cross complaint which shows the cross complainant to be the owner in fee simple of the real estate in controversy, and that the plaintiff asserts title thereto, but has none, is good on demurrer.
Tested by the rule just stated, the second paragraph of the appellee’s cross complaint is sufficient, and as the demurrer is addressed to the whole cross complaint, it was properly overruled, although the third paragraph may be insufficient.
Where a party seeks a reversal upon the ground that the special finding of facts is insufficient to support the conclusions-of law stated by the court, he must, in his brief, point out the reasons why the conclusions of law are erroneous. This court will not act upon a mere general statement of counsel that the finding does not support the conclusions.
Judgment affirmed.